In an action by an infant plaintiff to recover damages for injuries sustained by reason of a heavy, unsupported post, placed and maintained by defendant, falling upon her when she was on the defendant’s premises as an invitee, and *1003by her father for expenses and loss of services, judgment for plaintiffs reversed on the facts and a new trial granted, with costs to abide the event, on the ground that the verdict of the jury is against the weight of the evidence., Hagarty, Carswell, Johnston and Adel, JJ., concur; Lazansky, P. J., concurs for reversal of the judgment but dissents as to the granting of a new trial and votes to dismiss the complaint on the authority of Bergman v. Feitelowitz (278 N. Y. 620).